Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claims 1-14 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  .
The term "enhancing" in claims 1 and 10 is a relative term which renders the claim indefinite.  The term "enhancing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "about" in claims 4, 8 and 13 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not 
Regarding  claim 13,  it  is  not  clear  that the  weight  percentage  is  based  on  what.  The  Examiner  treats  the  weight  percentage being  based  on the  total  weight  of  the  composition.
Double Patenting
Applicant is advised that should claim 11 be found allowable, claim14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5782962, further in view of US7503964.
Regarding claims 1-2 and 10, US5782962 discloses a liquid surface protectant composition used to impart a durable high gloss finish, and water repellency, to various surfaces such as painted automobile surfaces, thermoset and thermoplastic polymers, rubber and leather goods (col.1, lines 5-11). The composition comprises aminofunctional silicone fluid, abrasives and demineralized water. The abrasive, however, must be made of fine particles (i.e. less than 10 microns) to avoid scratching and reducing the luster of the painted surface. Representative of suitable abrasives useful in the present formulations include alumina, aluminum silicate, boron carbide, chromium oxide, diatomaceous, earth, iron oxide, silica, silicone carbide and synthetic diamond. The content of this abrasive material in the finishing agent is preferably 1-10 weight percent of the total composition weight (col. 7, lines 15-26). Aminofunctional silicone fluids are thought to be useful in protectant compositions because it is believed that they attach to the anionic surfaces of, for example, an automobile and at the same time, when water vapor is present, they cross-link to provide a longer lasting gloss and 
Although  US5782962 discloses that the  silica  and  the  diamond  particles  should  be  fine,  it does not  specifically  state the  specific particles .
US7503964 discloses that polishing composition containing nanometer sized particles won't damage or scratch the surface of the metal or chrome surface. Colloidal silicon dioxide is generally a fumed silica prepared by a suitable process to reduce the particle size and modify the surface properties. The surface properties are modified to produce fumed silica by production of the silica material under conditions of a vapor-phase hydrolysis at an elevated temperature with a surface modifying silicon compound, such as silicon dimethyl bichloride. Such products are commercially available from a number of sources, including Cabot Corporation, Tuscola, Ill. (under the trade name CAB-O-SIL) and Degussa, Inc., Piscataway, N.J. (under the trade name AEROSIL). Suitable hydrophobically modified fumed silica particles include, but are not limited to: those commercially available from Degussa Corporation, Parsippany, N.J., as designated under the R Series of the AEROSIL[R] and AEROXIDE[R]LE trade names. The different AEROSIL[R]R and AEROXIDE[R]LE types differ in the kind of hydrophobic coating, the BET surface area, the average primary particle size and the carbon content. The hydrophobic properties are a result of a suitable hydrophobizing treatment, 
Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to  use the  nanometer  diamond  and  colloidal  silica  in the  teaching  of  US5782962,  motivated  by the  fact  that  US5782962 discloses  that the  fine  particles  are  used   and  US7503964 discloses  that  nanometer sized particles won't damage or scratch the surface of the  substrate (abstract; col. 2, lines 15-20; 30-34).
Regarding  claims  3 - 8,  the  claims  are  drawn  to  a  composition and  US5782962 discloses  the  composition  containing  demineralized  water ( about 74%for  example  II). Thus, any portion  of  the  water  can  be  read  on  the  part  of  the  nanodiamond slurry  or the  part  of the colloidal  silica. Furthermore,  the claimed  silica properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the 
Regarding claims 9 and 12, US5782962 discloses that the surface protectant composition can comprise about 1 to 15 percent of the paraffinic solvent (col.7, lines 44-46).
Claim 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5782962 and US7503964 as applied to claim 10 above, and further in view of US20100197748.
Regarding claims 11 and 14, US5782962 discloses a liquid surface protectant composition used to impart a durable high gloss finish, and water repellency, to various surfaces such as painted automobile surfaces, thermoset and thermoplastic polymers, rubber and leather goods (col.1, lines 5-11). The composition comprises aminofunctional silicone fluid, abrasives and demineralized water. The abrasive, however, must be made of fine particles (i.e. less than 10 microns) to avoid scratching and reducing the luster of the painted surface. Representative of suitable abrasives useful in the present formulations include alumina, aluminum silicate, boron carbide, chromium oxide, diatomaceous, earth, iron oxide, silica, silicone carbide and synthetic diamond. The content of this abrasive material in the finishing agent is preferably 1-10 weight percent of the total composition weight (col. 7, lines 15-26). Aminofunctional silicone fluids are thought to be useful in protectant compositions because it is believed that they attach to the anionic surfaces of, for example, an automobile and at the same time, when water vapor is present, they cross-link to provide a longer lasting gloss and a more durable protective film. Accordingly, the type and amount of aminofunctional 
Although  US5782962 discloses that the  silica  and  the  diamond  particles  should  be  fine,  it does not  specifically  state the  specific particles .
US7503964 discloses that polishing composition containing nanometer sized particles won't damage or scratch the surface of the metal or chrome surface. Colloidal silicon dioxide is generally a fumed silica prepared by a suitable process to reduce the particle size and modify the surface properties. The surface properties are modified to produce fumed silica by production of the silica material under conditions of a vapor-phase hydrolysis at an elevated temperature with a surface modifying silicon compound, such as silicon dimethyl bichloride. Such products are commercially available from a number of sources, including Cabot Corporation, Tuscola, Ill. (under the trade name CAB-O-SIL) and Degussa, Inc., Piscataway, N.J. (under the trade name AEROSIL). Suitable hydrophobically modified fumed silica particles include, but are not limited to: those commercially available from Degussa Corporation, Parsippany, N.J., as designated under the R Series of the AEROSIL[R] and AEROXIDE[R]LE trade names. The different AEROSIL[R]R and AEROXIDE[R]LE types differ in the kind of hydrophobic coating, the BET surface area, the average primary particle size and the carbon content. The hydrophobic properties are a result of a suitable hydrophobizing treatment, e.g., treatment with at least one compound from the group of the organosilanes, 
Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to  use the  nanometer  diamond  and  colloidal  silica  in the  teaching  of  US5782962,  motivated  by the  fact  that  US5782962 discloses  that the  fine  particles  are  used   and  US7503964 discloses  that  nanometer sized particles won't damage or scratch the surface of the  substrate (abstract; col. 2, lines 15-20; 30-34).
But  it  is  silent  about  using  the specific  microbicide  as  applicants set  forth  in  the  claims.
US20100197748 discloses anti-microbial compositions and to formulations including the anti-microbial compositions. The anti-microbial composition may provide a residual anti-microbial effect and/or an enhanced kill rate when they are applied to a surface and/or they are effective at significantly lower concentration of ant-microbial agent than previously known compositions ([0015]). The composition comprises isothiazalones such as 5-chloro-2-methyl-4 -isothiazolin-3-one and 2-methyl-2H-isothiazol-3-one ([00106] and table 6).
Thus, it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to  use  the  claimed microbicide as  applicants set forth  in the  instant  application,  motivated  by the  fact  that US20100197748 discloses that anti-microbial compositions can provide a residual anti-
.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731